Exhibit 99.1 Brunswick Corporation 1 N. Field Court Lake Forest, IL 60045 Telephone847.735.4700 Facsimile847.735.4750 www.brunswick.com Release: IMMEDIATE Contact: Daniel Kubera Director – Media Relations and Corporate Communications Phone: 847-735-4617 Email: daniel.kubera@brunswick.com FORD EXECUTIVEANNE E. BÉLEC JOINS BRUNSWICK BOARD OF DIRECTORS LAKE FOREST, Ill., July 23, 2008 – Brunswick Corporation (NYSE: BC) announced today that Anne E. Bélec, director of global marketing for Ford Motor Company (NYSE: F), has been elected to Brunswick’s board of directors, effective immediately, and appointed to the human resources and compensation committee.The election of Ms. Bélec, 45, brings the number of board members to 11. Ms.
